Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 24 May 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa,
Quincy 24. May 1806

I wrote you this day week, last Sunday that I intended to return to Boston the next morning—But, I did not go untill Tuesday. I have been chiefly there untill yesterday afternoon when I came out in the Stage, and found the family here all well; and particularly both the children—The first thing John said to me was to enquire whether I had sent a kiss for him to Mamma—I cannot stay many days absent from them without feeling an irresistible desire to see them again; and when I do see them I feel with double severity the separation from them and you too—But I see no prospect of a present remedy; and must reconcile myself as well as I can to my fortune.
Wednesday I went to Cambridge to attend the sale at Auction of a House and Land, belonging to Mr: Pearson—My intention was to have purchased it, if it had gone at a reasonable price—The House would be a very convenient one for us during the Summer Season, for the remainder of the term that we are to spend the Winters at Washington, and the situation is such that its value will in every probability rise in the course of three years so that I could dispose of it advantageously whenever our convenience would suit—But Mr. Pearson rated it so high, that he found no bidder, and the place was not sold—I did not regret the circumstance, because I knew you had no partialities in favour of Cambridge, and supposed you would willingly dispense with the purchase of any house there at-all—Perhaps I may yet agree to take it for two years from next March; in which case it will answer all my purpose, as it still remains my intention at the expiration of my term of public Service, to return to Boston.—While I was at Cambridge, I gave up the two chambers for which I had spoken—Principally on account of the great inconvenience to which I should be subjected in having to furnish the chambers, and at the expiration of five Months, to remove the furniture again.—I have now determined to remain for the present at Boston, and to take lodgings whenever a convenient opportunity shall offer them—As yet I am at Whitcomb’s.
I am at this moment in Treaty for the sale of my house in Half-Court-Square, the one that Whitcomb formerly had, and which is now rented by the frenchman Delille—I expect in the course of this week to send you a deed of it, for you to sign and seal—I shall sell it advantageously, though upon a long credit—But I shall have a mortgage of the place itself as security for the payment—On the other hand I am also treating with Mr. John Lowell for the purchase of his two houses which he built some years since, opposite Mr: William Foster’s, just below the bottom of the Mall—I do not mean the houses where the old hay-market Theatre stood, but those somewhat lower down the Street—I believe you will recollect them—One of them will I think answer our purpose to reside in when we return to Boston; better than any other house that I know of within the compass of our means—And both in a situation where they can easily be rented, as long as we may wish—I can obtain the two for little more than I am to receive for Delille’s place, and the exchange will I hope be a beneficial one for our interest, as well as for the purpose of securing a dwelling house for ourselves whenever we shall want it—I mention all these things to you because your wishes as well as your particular interest are much concerned in them—As it is landed Estate, you have your right of dower in it, and this is one reason why in selling it I concluded to vest the money again in the same species of property—The situation of the house in half-Court-Square is a very advantageous one for business; and it now rents for 900 dollars a year—But the house is old, and will want constant repairs; and it will be difficult to keep so high a rent at its present standard—The other two houses rent for 500 dollars each—They have not been built more than four years, and will require no considerable repairs for a long time—They cannot probably rise much in value, but they promise fair to keep at the standard, and will be easier to rent, the sum for each of them being within the reach of greater numbers of persons—I wish it had been in my power to consult you before concluding the bargains, but the first proposition for the purchase of my house was made me last Thursday, and Lowell intends to sell his houses at public auction next Thursday, unless I take them previously off his hands—So I must presume upon your approbation, and I certainly should not have determined upon either of these steps, had I not believed that you would approve them.
There is another thing upon which I shall have time to receive your advice, and have therefore to request it—The situation of Coll: Smith and his family is known to you—My Sister determined not to leave him, and I think she was right—But it is probable that in the course of a short time he my be released, and in that case he will seek his fortune where he can—His family will be to be provided for by their friends—Mrs: Smith and her daughter, I suppose will come here—But my proposition regards his son John; who is to take his degree at the College this Summer, and who will then want three years more to finish his education—My wish is to make him the offer to take him to live with us during that Time, in the Summer, while we keep house—And when we go to Washington in the Winter, he can come and stay here—He can in the mean time be entered as a Student either with me, or with my brother—He will thus be enabled to complete his education without cost to himself or his father; and unless he has some such assistance his situation will be really distressing—I say I ask your advice about making him this offer, though I know so well the generosity of your Nature, that I have not a doubt but it will meet your assent—It will no doubt occasion some expence, and will in some respects be inconvenient to you; but I am convinced the pleasure which it will carry with it, will in your mind overbalance every thing else. I wish you however to let me know your sentiments on the subject.
I have not heard yet of the arrival of Lord Selkirk, which is something extraordinary, as he must have sailed more than two Months since from England—His matrimonial projects I am suspicious will prove to be deeper in the heads of others than in his own heart—And I am of Mrs. Merry’s opinion—It is not the fashion for Lords, not even for democratic or philosophical Lords, to come to America for their wives; and our Ladies have as great an antipathy to being Countesses, as Mrs: Orby Hunter.
Your plumb-cake is made, and ready to be ship’d whenever an opportunity for Alexandria shall offer—Perhaps the vessel by which the trunk is coming will return; in which case I will send it by her—I hope you will receive it in Season for the occasion, when it will be wanted—I shall pay due attention to all your other commissions—I have hitherto regularly received your letters every Saturday, and they have become a necessary of life to me—I did not get your last (enclosing the bill of lading) untill I came out here last Evening; and I had felt a craving void for it from the morning. I have written with equal regularity, and am glad to find you receive my letters with the same punctuality—I shall wait with anxious and hourly calculation for the time you are expecting; which cannot now be far distant—In the mean time believe me to be with invariable and ardent affection your faithful husband. 
John Quincy AdamsDear Mamma.
George says he can write to-day as well as last Sunday—He sends his duty to you, in his-own hand-writing.
